Citation Nr: 0512014	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-26 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent disabling.

3.  Entitlement to a compensable original evaluation for 
olecranon bursitis of the left elbow.

4.  Entitlement to a compensable original evaluation for 
olecranon bursitis of the right elbow.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to April 
1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision and a 
May 2003 rating decision of the Jackson, Mississippi, 
Department of Veterans Affairs (VA), Regional Office (RO).


REMAND

The record indicates that the veteran has had private 
treatment from Dr. Y. Susi Folse.  The RO must contact Dr. 
Folse and obtain all available records dated from April 2004 
to the present..  Decisions of the Board must be based on all 
of the evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002).  

The Board also finds that an additional examination for the 
veteran's knee and elbow disabilities is required.  The 
veteran underwent right knee surgery in August 2003 and has 
not had a VA examination since that surgery.  In addition, 
the veteran testified at his RO hearing in January 2004 that 
his disabilities of the knees and elbows had worsened.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "fulfillment of the statutory duty to assist 
... includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  The examiner should specifically address 
whether or not the veteran has arthritis of the knees, and on 
adjudication of the claim, the RO should specifically address 
whether or not the veteran is entitled to a separate 10 
percent rating for arthritis of the right or left knee.

Because there is outstanding medical evidence, and because a 
new examination is warranted, a remand in this case is 
required for compliance with the duty to assist.  
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington D.C. for the following 
action:

1.  After obtaining the necessary release 
from the veteran, the RO should request 
all treatment records for the veteran 
from Dr. Y. Susi Folse.  The request 
should specify that actual treatment 
records are needed.  If no such records 
are available, the RO should seek written 
confirmation of that fact. 

2.  The RO should schedule the veteran 
for an examination to determine the 
extent of his bilateral knee and 
bilateral elbow disabilities.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
conduct range of motion testing and all 
other appropriate testing including X-
rays, if indicated.  The examiner is 
requested to identify all symptoms 
related to the veteran's knees and elbows 
including any laxity, stiffness, 
instability, arthritis, or any other 
manifestation of disability.  
Additionally, the examiner is requested 
to offer an opinion as to the functional 
limitation caused by pain in the 
veteran's knees and elbows, including 
during flare-ups and including any pain 
that radiates.  The examiner should 
describe any anatomical changes or 
functional loss, including the inability 
to perform normal working movements with 
normal strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness and document all objective 
evidence of these symptoms.  The examiner 
is requested to provide an opinion as to 
the degree of functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbation of 
symptoms.  To the extent possible, the 
examiner should attempt to portray the 
above referenced findings concerning 
functional loss in terms of additional 
loss of motion of the knees or elbows.  
See, 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003), DeLuca v. Brown, 8 Vet.App. 202, 
at 204-206, 208 (1995).  A complete 
rationale for the opinions given should 
be provided.  

3.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  The RO should 
specifically address whether a separate 10 
percent rating is warranted for arthritis 
of the left or right knee.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




